Exhibit 10.15 NUVECTRA CORPORATION 6 EQUITY INCENTIVE PLAN FORM OF NONQUALIFIED STOCK OPTION AGREEMENT – NON-EMPLOYEE DIRECTORS This NONQUALIFIED STOCK OPTION AGREEMENT (this “ Agreement ”) is made and entered into as of the date of grant set forth below (the “ Date of Grant ”) by and between Nuvectra Corporation, a Delaware corporation (the “ Company ”), and the individual named below (the “ Optionee ”). Capitalized terms not defined herein shall have the meaning ascribed to them in the Nuvectra Corporation 2016 Equity Incentive Plan (the “ Plan ”). Where the context permits, references to the Company shall include any successor to the Company. Name of Optionee: [ ] Shares Subject to Option: [ ] shares of the Company’s common stock, par value $0.001 per share (“ Common Stock
